 
Exhibit 10.1
 
WAIVER AND THIRD AMENDMENT TO CREDIT AGREEMENT
 
THIS WAIVER AND THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as
of July 31, 2018 among YUMA ENERGY, INC., a Delaware corporation (“Yuma
Energy”), YUMA EXPLORATION AND PRODUCTION COMPANY, INC., a Delaware corporation,
PYRAMID OIL LLC, a California limited liability company, and DAVIS PETROLEUM
CORP., a Delaware corporation (“Davis”, and together with Yuma Energy, Yuma
Exploration and Production Company, Inc., and Pyramid Oil LLC, the “Borrowers”,
and each a “Borrower”), the Guarantors existing on the date hereof, the
undersigned Lenders party to the Credit Agreement (the “Lenders”) and SOCIÉTÉ
GÉNÉRALE, in its capacity as Administrative Agent (the “Administrative Agent”).
 
RECITALS
 
A.           The Borrowers, the Lenders and the Administrative Agent are parties
to that certain Credit Agreement dated as of October 26, 2016, as amended by
that certain First Amendment to Credit Agreement and Borrowing Base
Redetermination dated as of May 19, 2017, and as further amended by that certain
Limited Waiver and Second Amendment to Credit Agreement and Borrowing Base
Redetermination effective as of March 31, 2018 (as so amended, and as otherwise
amended, restated, amended and restated, supplemented or otherwise modified
prior to the date hereof, the “Credit Agreement”).
 
B.           Yuma Energy, in its capacity as the Borrowing Agent, has notified
the Administrative Agent and the Lenders under the Credit Agreement that as of
the last day of the fiscal quarter ended June 30, 2018, Yuma Energy and its
Subsidiaries failed to maintain cash and Cash Equivalent Investments held in
accounts that are not subject to any restriction on use or designated for a
particular purpose or any Lien other than the security interest in favor of the
Administrative Agent under the Security Documents (net of the amount of any
Borrowing Base Deficiency, if any), together with borrowing availability under
the Credit Agreement, of at least $4,000,000.
 
C.           The Borrowers have requested certain amendments and waivers to the
Credit Agreement and, subject to the conditions precedent set forth herein, the
parties hereto have agreed to so amend and waive certain provisions of the
Credit Agreement as set forth herein.
 
NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.           Same Terms. All terms used herein that are defined in the Credit
Agreement shall have the same meanings when used herein, unless the context
hereof otherwise requires or provides. In addition, (i) all references in the
Loan Documents to the “Agreement” shall mean the Credit Agreement, as amended by
this Amendment, and (ii) all references in the Loan Documents to the “Loan
Documents” shall mean the Loan Documents, as amended by this Amendment.
 
2.            Waiver.
 
A.           At the request of the Borrowers, the Administrative Agent and the
Lenders, hereby agree to waive any non-compliance by the Borrowers’ with
Section 6.1(d) of the Credit Agreement for the fiscal quarter ended June
30, 2018, and any Default or Event of Default directly arising as a result
thereof are each hereby waived (and any breach of any representation or warranty
under the Credit Agreement or any other Loan Document as a result of the
existence of such failure (if any) to comply is hereby similarly waived).
 



 
 
B.           The post-default rate of interest, which would otherwise apply as a
result of the breach described in the foregoing clause (A) of this Section 2 to
the aggregate outstanding amount of all Loans outstanding for the period from
June 30, 2018 until (but not including) the date hereof, is hereby waived;
provided that the waiver of the post-default rate of interest herein shall apply
only to the Events of Default waived herein and not to any other Event of
Default now existing or that may hereafter occur.
 
The waiver in this Section 2 is effective only in respect of the matters and for
the time periods expressly set forth in this Section 2 and not for any other
period and, except as expressly set forth in this Amendment, no other waivers
are intended or made by this Amendment. No failure or delay on the part of the
Administrative Agent, any Lender, the Issuing Bank or the holder of any Note in
exercising any power or right under the Credit Agreement or any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power or right preclude any other or further exercise
thereof or the exercise of any other power or right. No waiver or approval by
the Administrative Agent, any Lender, the Issuing Bank or the holder of any Note
under this Amendment, the Credit Agreement or any other Loan Document shall,
except as may be otherwise stated in such waiver or approval, be applicable to
any subsequent transaction or any Default or Event of Default under any Loan
Document.
 
3.           Amendments to Credit Agreement. Subject to the conditions precedent
set forth in Section 4 hereof, Section 5.1(h) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:
 
“(h)            Cash flow and accounts payable reports. On (i) Thursday of each
week, commencing August 2, 2018, a 13-week cash flow forecast for Yuma Energy
and its Subsidiaries and, commencing August 9, 2018, an update with respect to
the immediately preceding week’s 13-week cash flow forecast, including actual
performance for the immediately preceding week and variance reports and (ii) the
tenth day of each month, commencing August 10, 2018, a report of the outstanding
accounts payable of Yuma Energy and its Subsidiaries (including an aging report)
as of the end of the immediately prior month (e.g., the report due on
August 10, 2018 shall be a report of the outstanding accounts payable as of
July 31, 2018), in each case, in reasonable detail and otherwise in form and
substance acceptable to the Administrative Agent.”
 
4.           Conditions Precedent. This Amendment shall become effective (the
“Amendment Effective Date”) upon each of the following conditions being
satisfied:
 
A.           Amendment to Credit Agreement. The Administrative Agent shall have
received multiple original counterparts, as requested by the Administrative
Agent, of this Amendment duly and validly executed and delivered by duly
authorized officers of the Borrowers, the Guarantors, the Administrative Agent
and each Lender.
 
B.           Representations and Warranties; No Defaults. Each Borrower shall
have confirmed and acknowledged to the Administrative Agent and the Lenders, and
by its execution and delivery of this Amendment, each Borrower does hereby
confirm and acknowledge to the Administrative Agent and the Lenders, that
(i) all representations and warranties contained herein or in the other Loan
Documents or otherwise made in writing in connection herewith or therewith shall
be true and correct with the same force and effect as though such
representations and warranties have been made on and as of the Amendment
Effective Date and (ii) no Default or Event of Default exists under the Credit
Agreement or any of the other Loan Documents.
 
5.                 Certain Representations. Each Borrower represents and
warrants that, as of the Amendment Effective Date: (A) each Borrower has full
power and authority to execute this Amendment and the other documents executed
in connection herewith and this Amendment and such other documents constitute
the legal, valid and binding obligation of each Borrower enforceable in
accordance with their terms, except as enforceability may be limited by general
principles of equity and applicable bankruptcy, insolvency, reorganization,
moratorium, and other similar laws affecting the enforcement of creditors’
rights generally; and (B) no authorization, approval, consent or other action
by, notice to, or filing with, any governmental authority or other person is
required for the execution, delivery and performance by each Borrower thereof.
In addition, each Borrower represents that after giving effect to this Amendment
all representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct in all material respects on and as of
the Amendment Effective Date as if made on and as of such date except to the
extent that any such representation or warranty expressly relates solely to an
earlier date, in which case such representation or warranty is true and correct
in all material respects as of such earlier date.
 
Page 2

 
 
6.           Agreement to Redetermine the Borrowing Base in August 2018. The
parties hereto agree that the Borrowing Base shall be redetermined on
August 15, 2018 (the “August 2018 Redetermination”) based on the Engineering
Reports most recently provided by the Borrowing Agent to the Administrative
Agent and the Lenders, as well as any additional reports, data, or supplemental
information reasonably requested by the Required Lenders. Each of the Borrowers,
on the one hand, and the Administrative Agent and the Lenders, on the other
hand, agree and acknowledge that the August 2018 Redetermination shall not
constitute an Interim Redetermination (or a Scheduled Redetermination).
 
7.                 No Further Amendments or Waivers. Except as amended or waived
hereby, the Credit Agreement and the Loan Documents shall remain unchanged and
all provisions shall remain fully effective between the parties.
 
8.                Acknowledgments and Agreements. Each Borrower acknowledges
that on the date hereof all outstanding Obligations are payable in accordance
with their respective terms, and each Borrower waives any defense, offset,
counterclaim or recoupment with respect thereto. Each Borrower, the
Administrative Agent and each Lender do hereby adopt, ratify and confirm the
Credit Agreement, as amended hereby, and the Loan Documents and acknowledge and
agree that the Credit Agreement, as amended hereby, and the Loan Documents are
and remain in full force and effect. Each Borrower acknowledges and agrees that
its liabilities and obligations under the Credit Agreement, as amended hereby,
and under the Loan Documents, are not impaired in any respect by this Amendment.
Any breach of any representations, warranties and covenants under this Amendment
shall be an Event of Default under the Credit Agreement.
 
9.                 Limitation on Agreements. The modifications set forth herein
are limited precisely as written and shall not be deemed (A) to be a consent
under or a waiver of or an amendment to any other term or condition in the
Credit Agreement or any of the Loan Documents (other than the waiver provided
for in Section 2 of this Amendment), or (B) to prejudice any right or rights
that the Administrative Agent now has or may have in the future under or in
connection with the Credit Agreement and the Loan Documents, each as amended
hereby, or any of the other documents referred to herein or therein. This
Amendment shall constitute a Loan Document for all purposes.
 
10.                Release of Administrative Agent, Issuing Bank and Lenders;
Etc. In consideration of the amendments and waivers set forth in this Amendment,
each of the Borrowers and the Guarantors hereby releases, acquits, forever
discharges, and covenants not to sue, the Administrative Agent, the Issuing Bank
and each Lender, along with all of their respective beneficiaries, officers,
directors, shareholders, agents, employees, servants, attorneys, accountants,
consultants, affiliates, owners and representatives, as well as their respective
heirs, executors, legal representatives, administrators, predecessors in
interest, successors and assigns (each individually, a “Released Party” and
collectively, the “Released Parties”) from any and all claims, demands, damages,
costs, expenses, debts, liabilities, contracts, agreements, obligations,
accounts, defenses, suits, offsets against the indebtedness evidenced by the
Loan Documents, actions, causes of action or claims for damages or relief of
whatever kind or nature, whether equitable or monetary, whether known or
unknown, fixed, contingent or conditional, at law or in equity, suspected or
unsuspected by any Borrower which any Borrower, any Guarantor or any Subsidiary
of any of them, has, had or may have against any Released Party, for or by
reason of any matter, cause or thing whatsoever occurring on, or at any time
prior to, the date of this Amendment, including, without limitation, any matter
that relates to, in whole or in part, directly or indirectly (a) the Credit
Agreement, any Note, any Security Document, any other Loan Document or the
transactions evidenced thereby, including, without limitation, any disbursements
under the Credit Agreement, any Notes, the negotiation of any of the Credit
Agreement, the Notes, the Mortgages, the Hazardous Materials Undertaking and
Indemnity or the other Loan Documents, the terms thereof, or the approval,
administration or servicing thereof, or (b) any notice of default, event of
default in reference to any Loan Document or any other matter pertaining to the
collection or enforcement by any Released Party of the indebtedness evidenced by
any Loan Document or any right or remedy under any Loan Document, or (c) any
purported oral agreements or understandings by and between any Released Party
and any Borrower or any Guarantor in reference to any Loan Document.
 
11.                 Confirmation of Security. Each Borrower hereby confirms and
agrees that all of the Security Documents, as may be amended in accordance
herewith, that presently secure the Obligations shall continue to secure, in the
same manner and to the same extent provided therein, the payment and performance
of the Obligations as described in the Credit Agreement as modified by this
Amendment.
 
Page 3

 
 
12.                   Counterparts. This Amendment may be executed in any number
of counterparts, each of which when executed and delivered shall be deemed an
original, but all of which constitute one instrument. In making proof of this
Amendment, it shall not be necessary to produce or account for more than one
counterpart thereof signed by each of the parties hereto.
 
13.                 Incorporation of Certain Provisions by Reference. The
provisions of Section 9.9 of the Credit Agreement captioned “Governing Law;
Jurisdiction; Waiver of Venue; Service of Process” are incorporated herein by
reference for all purposes.
 
14.               Entirety, Etc. This Amendment and all of the other Loan
Documents embody the entire agreement between the parties. THIS AMENDMENT AND
ALL OF THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.
 
[The rest of this page is intentionally left blank; the signature pages follow.]
 
 
 
 
 
Page 4

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the date and year first above written.
 
BORROWERS
 
YUMA ENERGY, INC.
 
 
By: /s/ Sam L. Banks
Name: Sam L. Banks
Title: Chief Executive Officer
 
 
YUMA EXPLORATION AND PRODUCTION COMPANY, INC.
 
 
By: /s/ Sam L. Banks
Name: Sam L. Banks
Title: Chief Executive Officer
 
 
PYRAMID OIL LLC
 
 
By: /s/ Sam L. Banks
Name: Sam L. Banks
Title: Chief Executive Officer
 
 
DAVIS PETROLEUM CORP.
 
 
By: /s/ Sam L. Banks
Name: Sam L. Banks
Title: Chief Executive Officer
 
 
 
Signature Page to Waiver and Third Amendment

 
 
ADMINISTRATIVE AGENT
AND LENDER:
 
SOCIÉTÉ GÉNÉRALE
 
 
By: /s/ Elena Robciuc
Name: Elena Robciuc
Title: Director
 
 
LENDER:
 
CIT BANK, N.A.
 
 
By: /s/ John Feeley
Name: John Feeley
Title: Director
 
 
 
LENDER:
 
LEGACYTEXAS BANK
 
 
By: /s/ Whitney Randolph
Name: Whitney Randolph
Title: Senior Vice President
 
 
 
 
Signature Page to Waiver and Third Amendment

 
 
THE GUARANTORS HEREBY CONSENT TO THE
EXECUTION, DELIVERY AND PERFORMANCE OF THE
TERMS OF THIS AMENDMENT BY THE BORROWERS.
 
 
THE YUMA COMPANIES, INC.
 
 
 
By: /s/ Sam L. Banks
Name: Sam L. Banks
Title: Chief Executive Officer
 
DAVIS PETROLEUM ACQUISITION CORP.
 
 
 
By: /s/ Sam L. Banks
Name: Sam L. Banks
Title: Chief Executive Officer
 
 
 
Signature Page to Waiver and Third Amendment
